 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10

11    7 DIAMONDS CLOTHING CO., INC., a
      California corporation           Case No.: 8:18-cv-02274-AG-DFM
12

13    Plaintiff,                                   ORDER RE: STIPULATION OF
                                                   DISMISSAL WITH PREJUDICE
14    v.
15                                                 Hon. Andrew J. Guilford
      TRENDTEX FABRICS, LTD., a Hawaii
16    corporation                                  Trial Date: Not Set
17
      Defendant.
18

19
            Based on the parties’ STIPULATION OF DISMISSAL WITH PREJUDICE, the
20
     Court hereby orders that the above-captioned matter is hereby dismissed, with
21
     prejudice, with each side bearing its own costs and attorneys’ fees.
22

23   IT IS SO ORDERED:
24
     DATED: May 22, 2019                    ____________________________
25
                                            Hon. Andrew J. Guilford
26                                          United States District Judge
27

28

                                               -1-
                      ORDER RE: STIPULATION OF DISMISSAL WITH PREJUDICE
